Digitally signed
                                                                          by Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                         Illinois Official Reports                        the accuracy and
                                                                          integrity of this
                                                                          document
                                 Appellate Court                          Date: 2021.04.13
                                                                          11:25:38 -05'00'



  Masters Transportation, Inc. v. G&P Auto Parts, Inc., 2020 IL App (1st) 191075



Appellate Court      MASTERS TRANSPORTATION, INC., MICHAEL D. CANULLI,
Caption              and JAMES H. VENN, Plaintiffs and Counterdefendants-Appellants,
                     v. G&P AUTO PARTS, INC., d/b/a Target Auto Parts #4, Defendant
                     and Counterplaintiff-Appellee.



District & No.       First District, Sixth Division
                     No. 1-19-1075



Filed                March 27, 2020
Rehearing denied     June 8, 2020



Decision Under       Appeal from the Circuit Court of Cook County, No. 18-M4-35; the
Review               Hon. Robin D. Shoffner and the Hon. Ieshia E. Gray, Judges,
                     presiding.



Judgment             Dismissed for want of jurisdiction.


Counsel on           Michael D. Canulli, of Naperville, for appellants.
Appeal
                     Joseph R. Lemersal, of Steven M. Shaykin, P.C., of Rolling Meadows,
                     for appellee.
     Panel                     JUSTICE HARRIS delivered the judgment of the court, with opinion.
                               Presiding Justice Mikva and Justice Cunningham concurred in the
                               judgment and opinion.


                                               OPINION

¶1        This appeal concerns a replevin action by plaintiffs Masters Transportation, Inc. (Masters),
      Michael Canulli, and James Venn against defendant G&P Auto Parts, Inc., and a counterclaim
      by defendant for breach of contract and unjust enrichment. Following an evidentiary hearing,
      the trial court denied plaintiffs’ replevin claim, and defendant voluntarily dismissed its
      counterclaim. On appeal, plaintiffs contend that the denial of replevin relief was erroneous and
      that the trial court erred in excluding certain rebuttal evidence in the evidentiary hearing.
      Defendant contends that this court lacks jurisdiction because plaintiffs did not timely file their
      notice of appeal. For the reasons stated below, we dismiss this appeal for want of jurisdiction.
¶2         Plaintiffs filed their complaint for replevin in January 2018, alleging that Masters owned
      four buses subject to a bank lien, with Canulli and Venn as personal guarantors of the related
      loan. Plaintiffs alleged that defendant took possession of one bus in December 2015, and the
      other three buses in May 2017, the latter after Canulli informed defendant that Masters was
      going out of business. While defendant had taken possession of Masters’ buses previously to
      repair them, plaintiffs alleged that defendant took and maintained possession of the buses in
      question to compel Masters, Canulli, and Venn to pay defendant’s bills for maintenance and
      repair work. Plaintiffs alleged that Masters unsuccessfully requested the return of its buses,
      that defendant informed Masters of its intent to sell the buses at auction in February 2018, and
      that the buses were not taken “under any lawful process.” Plaintiffs sought return of the buses
      or $150,000 in damages for their alleged value, plus damages for loan payments made upon
      the buses while not in Masters’ possession, plus court costs and attorney fees.
¶3        Defendant filed its answer and affirmative defenses in March 2018, admitting that it took
      possession of the buses but alleging that it did so with Masters’ consent and that defendant had
      a statutory lien and a common law repairman’s lien upon the buses from maintaining and
      repairing them. Defendant alleged that it gave the requisite written notice to Masters and the
      bank before exercising its liens and that it sold three of the buses in March 2018 pursuant to
      its liens. Defendant alleged that Masters did not have a superior interest in the buses for
      purposes of a replevin claim and that defendant’s liens were superior to the bank’s security
      interests in the buses.
¶4        Defendant also filed a counterclaim in March 2018, alleging that it maintained and repaired
      buses for Masters pursuant to an agreement with Masters but that Masters had not paid all of
      defendant’s bills for such work. Defendant alleged that Canulli and Venn were personally
      liable because Masters “did not follow the typical corporate protocols and procedures
      necessary to provide limited liability to the shareholders of said corporation.” Defendant
      sought damages of $109,660.34, plus court costs.
¶5        On May 2, 2018, the circuit court set the case for a hearing on the replevin complaint for
      May 30, 2018, and the record indicates that the case was set for “trial” on that day. While the
      record does not include a transcript of proceedings for May 30, the extensive written closing
      arguments of plaintiffs and defendant referred to an evidentiary hearing or trial, with evidence

                                                  -2-
       taken, on the replevin complaint. In the course of written closing arguments, plaintiffs filed a
       motion to reconsider the exclusion of certain rebuttal evidence at the evidentiary hearing.
¶6         On October 24, 2018, the court issued an order dismissing the replevin complaint, denying
       the replevin action and the motion to reconsider the exclusion of rebuttal evidence, and entering
       judgment in favor of defendant. The court made findings in support of its dispositions,
       including that defendant had statutory and common law liens on the buses at issue so that it
       had a superior right of possession. The court continued defendant’s counterclaim to November
       21, 2018.
¶7         On November 21, 2018, plaintiffs filed a motion to reconsider the rebuttal evidence motion
       and the court’s ruling on lien priority and filed a separate motion for discovery, sanctions, and
       dismissal of the counterclaim.
¶8         On November 27, 2018, defendant filed a motion to voluntarily dismiss its counterclaim.
¶9         On November 28, 2018, the court entered an order granting the voluntary dismissal motion
       and declaring “[t]his is a final order that disposes of this case in its entirety.” The order recited
       that the case was before the court on the voluntary dismissal motion, with no reference to
       plaintiffs’ November 21 motions. The computerized docket entries for November 28 include
       the granting of defendant’s motion to dismiss its counterclaim and the denial of a motion by
       plaintiffs. The handwritten docket entry for November 28 has no information beyond the
       judge’s name.
¶ 10       In March 2019, plaintiffs filed a motion for a ruling on their November 2018 motions.
¶ 11       On April 23, 2019, the court issued an order denying “all pending motions of plaintiff” and
       stating that “a short explanation of [the court’s] ruling would be provided.” The court issued
       another order that day, reciting that its order of November 28, 2018, disposed of the entire case
       and noting that the court clerk’s entry for that day showed the denial of plaintiffs’ motion. The
       court stated that “defense counsel indicates to this court that it is his recollection that [the court]
       had a detailed hearing on plaintiff’s pending motions at the time and denied both pending
       motions on November 28, 2018.” 1 The court also noted that it had no transcript for November
       28 and that plaintiffs filed no motions from then until their March 2019 motion. The court
       expressly held that “plaintiff’s motions are duplicative, untimely and have been previously
       ruled on by” the court and specifically found that the motion to reconsider the denial of rebuttal
       evidence was denied on October 24, 2018, while the motions to reconsider the court’s ruling
       on lien priority, for discovery, and to dismiss the counterclaim were denied on November 28,
       2018, because the voluntary dismissal of the counterclaim rendered plaintiffs’ motion to
       dismiss the counterclaim moot.
¶ 12       Plaintiffs filed their notice of appeal on May 23, 2019.
¶ 13       A notice of appeal must be filed within 30 days of a final judgment or of an order disposing
       of a timely filed motion directed against a final judgment. Ill. S. Ct. R. 303(a)(1) (eff. July 1,
       2017).
¶ 14       Here, the court disposed of plaintiffs’ replevin complaint and motion regarding rebuttal
       evidence on October 24, 2018, in an order that made clear that the counterclaim was still
       pending. Plaintiffs filed various motions on November 21, 2018, including a motion to dismiss

           1
            A different judge was presiding over the court in April 2019 than had presided in November 2018
       and earlier.

                                                      -3-
       the counterclaim and another motion regarding rebuttal evidence, while defendant filed its
       motion to voluntarily dismiss its counterclaim on November 27, 2018. The court granted the
       voluntary dismissal on November 28, 2018, in an order expressly disposing of the entire case
       but not expressly disposing of plaintiffs’ November 2018 motions. Plaintiffs then filed a
       motion in March 2019 and filed their notice of appeal within 30 days of the disposition of that
       motion.
¶ 15       We find that the record bears out the trial court’s April 2019 express finding that it disposed
       of plaintiffs’ November 2018 motions in November 2018, despite the fact that the court’s
       written order of November 28, 2018, did not expressly refer to plaintiffs’ motions. Specifically,
       docket entries show that the court disposed of at least one of plaintiffs’ pending motions on
       November 28. Conversely, while the handwritten docket entry for that date does not reflect
       any disposition of any matter, the order of that date clearly disposed of at least the voluntary
       dismissal so that the handwritten docket is of no use to us either way. Lastly, while the record
       does not include a transcript for the November 28 proceedings, we presume when faced with
       an incomplete record that the trial court’s rulings were supported by the law and facts.
       Wackrow v. Niemi, 231 Ill. 2d 418, 428 n.4 (2008); Vance v. Joyner, 2019 IL App (4th) 190136,
       ¶ 82. We therefore conclude that the November 2018 order was a final disposition, as it states
       that there was nothing pending for the trial court to rule upon when plaintiffs filed their March
       2019 motion, and that the May 2019 notice of appeal was filed well over 30 days from the
       November 2018 final judgment so that it did not vest this court with jurisdiction.

¶ 16      Dismissed for want of jurisdiction.




                                                    -4-